Title: To Thomas Jefferson from George Jefferson, 13 January 1802
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond 13th. Janr. 1802
          
          I am to night favor’d with yours of the 9th. covering the remaining halves of the $:350.; the first of which came by last post; and which, with the 1500$: the receipt of which I acknowledged last night, makes $:1850. to your credit.
          I am Dear Sir Your Very humble servt.
          
            Geo. Jefferson
          
        